UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT

                          _____________________

                               No. 99-40468
                             Summary Calendar
                          _____________________

LUIS S. LAGAITE, JR., ET AL.,

                                                                 Plaintiffs,

LUIS S. LAGAITE, JR.,

                                                     Plaintiff-Appellant,

                                     versus

DOMINGO A. CARILLO; DAVID M.
BLACKWELL, JUAN J. QUINTERO;
OSCAR OLIVAREZ; PHILLIP LEWIS;
WILLIAM A. BOOTHE; JO ANN DAVIS;
RENE MALDONADO; SABAS ENCINIA, JR.,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-98-CV-382
_________________________________________________________________

                              November 26, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Luis S. Lagaite, Jr., Texas prisoner # 762508, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 civil rights

action as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

Lagaite argues that the magistrate judge abused her discretion in

dismissing     his   claims   that   he   was   placed   in   administrative


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
segregation without due process and that his line classification

was not upgraded despite a clean disciplinary record.                    Lagaite’s

placement in administrative segregation does not constitute a

violation of a constitutionally cognizable liberty interest.                     See

Sandin v. Conner, 515 U.S. 472, 484 (1995); Luken v. Scott, 71 F.3d
192, 193 (5th Cir. 1995).           Lagaite also has no constitutionally

protected liberty interest in his line classification.                   See Neals

v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995).

      Lagaite argues that the magistrate judge abused her discretion

in   dismissing    his    claim    that   David    Blackwell    placed     him    in

administrative segregation in a cell that had no windows and a

steel-plated      door    in   retaliation        for     Lagaite’s   complaints

concerning his line classification.           Lagaite has failed to allege

“a chronology of events from which retaliation may plausibly be

inferred.”    See Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).

      Lagaite argues that the magistrate judge abused her discretion

in dismissing his claim concerning the confiscation and destruction

of his personal property.            Because Texas provides an adequate

postdeprivation remedy, Lagaite does not have a constitutional

claim concerning the confiscation or destruction of his personal

property.    See Hudson v. Palmer, 468 U.S. 517, 533 (1984); Myers v.

Adams, 728 S.W.2d 771, 772 (Tex. 1987).

      Lagaite argues that the magistrate judge abused her discretion

in   dismissing     his    claim    concerning      the     conditions    of     his

confinement.      Lagaite acknowledges that he received a mattress and




                                          2
other necessities on the same day that he was placed in the cell.

He also acknowledges that he received cleaning supplies to clean

the dirty cell of which he complains.                Lagaite has not shown that

he was exposed to egregious physical conditions that deprived him

of his basic human needs.          See Rhodes v. Chapman, 452 U.S. 337, 347

(1981).       Lagaite has also failed to show that the defendants were

aware of facts from which an inference of an excessive risk to

Lagaite’s health or safety could be drawn and that they drew such

an inference.       See Farmer v. Brennan, 515 U.S. 825, 837 (1994).

     Lagaite argues that the magistrate judge abused her discretion

in dismissing his claim that the defendants denied him access to

the courts because they interfered with his legal mail, limited his

access to law books, and delayed providing him with indigent

supplies.      Lagaite alleged that the defendants’ actions prejudiced

him in only one case concerning his child visitation rights.

Lagaite’s right of access to the courts is limited to his right to

challenge his conviction or the conditions of his confinement. See

Lewis    v.    Casey,   518 U.S. 343,     355   (1996).    Therefore,     the

magistrate judge did not abuse her discretion in dismissing as

frivolous his claim that he was denied access to the courts.

     Lagaite’s      appeal    is     without    arguable   merit   and   is   thus

frivolous.       See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).    Because his appeal is frivolous, it is DISMISSED.              See 5th

Cir. R. 42.2.




                                         3
     The district court’s dismissal of Lagaite’s § 1983 action as

frivolous counts as a “strike” for purposes of 28 U.S.C. § 1915(g),

and the dismissal of this appeal as frivolous also counts as a

“strike” under § 1915(g).       Lagaite already had two “strikes” in

Lagaite v. Hale, No. H-97-2377 (S.D. Tex. November 25, 1997) and

Lagaite v. Hale, No. 97-21034 (5th Cir. October 22, 1998).          Lagaite

has now accumulated at least three “strikes” under § 1915(g).             He

may not proceed IFP in any civil action or appeal filed while he is

incarcerated   or   detained   in   any   facility   unless   he   is   under

imminent danger of serious physical injury.          See § 1915(g).

                APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                     4